DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed May 28, 2021 has been fully considered and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5; the claim states: “The preform of Claim 1, wherein the glass cylinder defining the plurality of holes enables the vortex optical fiber generated from the preform support propagation of optical signals including orthogonal functions.”  
The Examiner notes that claim 1 and claim 5 are both directed to a preform, as stated in the preamble of each claim.  Thus, the preform is being defined by the claim 5, 
Regarding claim 13; the claim states: “The preform of Claim 10, wherein the glass cylinder defining the plurality of holes enables the vortex optical fiber generated from the preform support propagation of optical signals including orthogonal functions.”  The Examiner notes that claim 10 and claim 13 are both directed to a preform, as stated in the preamble of each claim.  Thus, the preform is being defined by the claim 13, not the vortex optical fiber that will be formed by the preform.  Therefore, the limitation “wherein the vortex optical fiber generated from the preform support propagation of optical signals including orthogonal functions” does not further limit the preform, as this .  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fajardo et al. (US 2003/0231846 A1).
Regarding claims 1, 4, and 10; Fajardo et al. discloses a preform (preform 100; see Figure 4 and paragraph 48) for making a vortex optical fiber, comprising: 
a single glass cylinder (see Figure 4, which discloses a single cylinder; see paragraph 38, which discloses that the optical fibers of the present invention are formed of glasses) formed substantially of a single cylinder of silicon dioxide (silica glasses; see paragraph 38; silica is silicon dioxide) that defines a core (hollow core 109; see Figure 4 and paragraph 48) portion along a longitudinal axis of the single glass cylinder and a cladding portion (inner material 106 forms a cladding portion) surrounding the core portion (109); and 5
wherein the single glass cylinder further defines a first hole (109) along the longitudinal axis from the first end of the single glass cylinder to a second end of the single glass cylinder completely through the core portion of the single glass cylinder (see Figure 4) and plurality of second holes (108) running parallel to the longitudinal axis from the first end of the single glass cylinder to the second end of the single glass cylinder (see Figure 4) completely through the cladding portion of the single glass cylinder (the core is formed by hole 109 and a cladding portion is formed by holes 108 in the material surrounding the core hole 109);
wherein the preform (100; see Figure 4) defines a refractive index profile that contains a valley along the longitudinal axis of the single glass cylinder (the core 109 is hollow and therefore inherently forms a refractive index profile valley because the refractive index of air is lower than the refractive index of the glass material forming region 106) and a pair of peaks along edges of the core portion (109) within the cladding portion (106; the refractive index profile of preform 100 inherently has a pair of peaks along the edges of the core portion because the material of cladding region 106 along the edges of core portion 109 inherently has a higher refractive index than the hollow core portion 109; silica has refractive index of approximately 1.5 and air has a refractive index of 1, as known to one of ordinary skill in the art).  

    PNG
    media_image1.png
    776
    489
    media_image1.png
    Greyscale

Regarding claims 3 and 12; the examiner notes that applicant is claiming the product (a preform) including the process of making the product (the plurality of holes comprises a plurality of drilled holes, i.e. the holes are drilled), and therefor claims 3 and 12 are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.
	Thus, the Fajardo et al., which discloses a plurality of holes (108, 109) anticipates the preform of claims 3 and 12.
Regarding claims 5 and 13; Fajardo et al. does not disclose that a vortex optical fiber formed from the preform supports propagation of optical signals including orthogonal functions.  Fajardo et al. does explicitly disclose all of the claimed structural features of the preform as discussed above with respect to claims 1 and/or 10.  Claims 5 and 13 contain properties or functions that are presumed to be inherent to the structure of the preform (the function of forming a vortex optical fiber that supports propagation of optical signals including orthogonal functions from the claimed preform).  When a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  The patentability of a product depends only on the claimed structural limitations of the product. Fajardo et al. teaches the preform that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The examiner notes that if the claimed structure (the preform) does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.  
	Regarding claim 20; Fajardo et al. discloses a preform (100; see Figure 4) for making a vortex optical fiber includes a single glass (silica) cylinder formed substantially of silicon dioxide (silica is silicon dioxide; see paragraph 48) that defines a core portion (the core portion is formed by hole 109) along a longitudinal axis of the glass cylinder and a cladding portion (the cladding portion is formed by material 106 containing holes 108 that surrounds core hole 109) surrounding the core portion (109), the glass (silica) cylinder further defines a first hole (109) along the longitudinal axis from the first end of the single glass cylinder to a second end of the single glass cylinder completely through the core portion of the single glass cylinder (see Figure 4; the holes 108 and 109 extend through the glass cylinder from a first end to a second end, thus extending completely there-through, otherwise the preform could not be used to manufacture a microstructured fiber as disclosed by the reference; see the entire disclosure) and a plurality of second holes (108) running parallel to the longitudinal axis from the first end of the glass cylinder to the second end of the glass cylinder through the cladding portion of the single glass cylinder, wherein the glassy cylinder defines a plurality of holes (108 and 109).
Fajardo et al. does not disclose that the glass cylinder enables a vortex optical fiber formed from the preform supports propagation of optical signals including orthogonal functions.  Fajardo et al. does explicitly discloses all of the claimed structural features of the preform as discussed above.  Claim 20 contains properties or functions that are presumed to be inherent to the structure of the preform (the function of forming a vortex optical fiber that supports propagation of optical signals including orthogonal functions from the preform).  When a structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01).  The patentability of a product depends only on the claimed structural limitations of the product. Fajardo et al. teaches the preform that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The examiner notes that if the claimed structure (the preform) does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.  

Response to Arguments
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive.
	Applicant states that the Office Action asserts that Fajardo discloses a first hold (109; Figure 4) and second holes (108; Figure 4).
The examiner agrees.
Applicant submits that this is a misinterpretation of the teachings of Fajardo, because Fajardo describes that the hole 109 and holes 108 are both located in an inner material 106, wherein the claims now specifically recite that the first hole is located in a core portion and the plurality of second holes are located in a cladding portion, and the first and second portions cannot both be located in the first material described in Fajardo.
The examiner disagrees.
Figure 12 of the present application illustrates a perspective view of a vortex fiber preform (see Figure 12, reproduced below), wherein the preform (1202) includes a central core hole (1204) and a plurality of surrounding cladding holes (1206) formed in the same material (1200) as the central hole.  

    PNG
    media_image2.png
    653
    314
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    855
    517
    media_image3.png
    Greyscale

Fajardo et al. (US 2003/0231846 A1) illustrated an optical fiber preform (see Figure 4, reproduced above), which includes a central core hole (109) and surrounding cladding holes (108) formed in a material (106).  Fajardo et al. teaches that a hollow core (59, 90) of an optical fiber (Figures 2 and 3 illustrate the optical fibers, 50 or 80, may be formed from a hole in the material, 56 or 86, of the inner cladding; see paragraph 36).  Fajardo et al. teaches that the microstructured fibers of Figure 2 and 3 may be formed from preforms, wherein Figure 4 discloses a preform (see paragraph 48) having a hollow core hole (109) and a plurality of surround holes (108) formed in the inner material (106).  
Thus, Fajardo et al. discloses a core region formed by a hole (109) and a cladding region formed by a plurality of holes (108) surrounding the larger central core hole (109) and formed in the same inner material (106), which is sufficient to meet the claimed limitations.
Applicant states that claim 10 includes similar limitations to claim 1 and distinguishes over Fajardo for reasons similar to claim 1.
The examiner disagrees for the reasons discussed above with respect to claim 1.
Applicant states that with respect to the limitation of the preform defining a refractive index profile of the form recited in claim 10, the office action has argues that the hole (109) inherently provides a lower profile because of the air and that the cladding region (106) would have an inherently higher refractive index.  
The examiner agrees.
Applicant states that Fajardo does not describe the inner material (106) as a cladding region. 
The examiner disagrees.  Fajardo et al. teaches that the optical fibers are formed of glasses (see paragraph 38, silica glass inner material is specifically mentioned and reference number 106 points to the inner material), all of which have a higher refractive index than air.  
Applicant states that neither the inner or outer regions are described as core or cladding material.
The examiner disagrees.  Reference number 109 is specifically identified as the hollow core in paragraph 48.  A cladding, as understood by one of ordinary skill in the art, is a layer of material surrounding the core of an optical fiber.  The inner material (106) with holes (108) surrounds the hollow core (109) and therefore forms a cladding.  
Photonic crystal fibers are formed by a defect in the photonic crystal structure of the cladding (see paragraph 6) with a hollow core that is formed from a hole larger than those of the photonic crystal structure (see paragraph 6).  The preform of Figure 4 has a larger hollow core hole (109) at the center of a cladding formed by the inner material (106) comprising the plurality of holes (108) surrounding the cladding.
Applicant states that if anything, the Fajardo references suggests the inner material (106) comprises the core material that includes all of the holes. 
The examiner disagrees.  Applicant is misinterpreting the reference.
Applicant has not pointed to any part of the Fajardo reference that supports this statement.  Additionally, Fajardo teaches that a larger hollow core may be formed in the material of the inner cladding region, and that hole 109 is a larger hollow core region (see paragraphs 6 and 48).  
Applicant states that claim 20 includes limitations similar to claim 1 and is allowable over Fajardo for similar reasons.
The examiner disagrees for the reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874